DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                    FOURTH DISTRICT
                                    July Term 2014

                              EDWARD J. HOOVER,
                                  Appellant,

                                          v.

                              STATE OF FLORIDA,
                                   Appellee.

                                    No. 4D14-1510

                                [October 29, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No. 12-11470 CF10A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

     No appearance for appellee.

PER CURIAM.

   Edward Hoover appeals the circuit court’s revocation of his probation
and sentences in this Anders1 appeal. We affirm the revocation of
probation and resulting sentences, but remand for the circuit court to
enter a written order of revocation of probation which specifies the
conditions Hoover was found to have violated. Sharpe v. State, 88 So. 3d
363 (Fla. 4th DCA 2012); A.T.J.F. v. State, 78 So. 3d 57 (Fla. 4th DCA
2012).

     Affirmed, but remanded.

GROSS, MAY and LEVINE, JJ., concur.

                                *          *          *

     Not final until disposition of timely filed motion for rehearing

1   Anders v. California, 386 U.S. 738 (1967).